t c summary opinion united_states tax_court arthur dulik jr and ellen b kugler dulik petitioners v commissioner of internal revenue respondent docket no 16642-15s filed date arthur dulik jr and ellen b kugler dulik pro sese brian e peterson for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not 1unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for the year in issue and all rule continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure after a concession the issues for decision are whether legal fees petitioners paid in are properly deductible as an ordinary and necessary business_expense relating to petitioner arthur dulik’s activity as a sole shareholder of an s_corporation or whether the legal fees are deductible by petitioners as a miscellaneous itemized_deduction as determined by respondent and whether petitioners are liable for the accuracy-related_penalty under sec_6662 for the year in issue continued references are to the tax_court rules_of_practice and procedure 2petitioners conceded that the amount of the taxable dividend they received in was dollar_figure and not dollar_figure as reported on the return thus they failed to report dollar_figure dollar_figure dollar_figure ' dollar_figure in taxable dividend income background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference petitioners resided in new york when the petition was timely filed mrs dulik is a certified_public_accountant c p a and a practicing attorney mr dulik is also a c p a i severance agreement in mr dulik was employed by byk-gulden inc byk-gulden a small domestic generic pharmaceutical company as the vice-president finance in mr dulik and byk-gulden signed an employee secrecy agreement secrecy agreement the secrecy agreement includes among other things a noncompete covenant which generally prevents mr dulik from rendering services directly or indirectly to any competitor within the united_states or any foreign_country for two years after terminating his employment with limited exceptions through a series of mergers and acquisitions byk-gulden became part of nycomed us inc nycomed which was petitioner’s employer from until date as of date mr dulik was senior vice president chief financial officer chairman of the erisa fiduciary committee and a member of the board_of directors of nycomed as an executive for nycomed mr dulik was a participant in nycomed’s supplemental_executive_retirement_plan serp on date nycomed terminated mr dulik’s employment on date nycomed provided mr dulik a proposed confidential separation agreement and general release severance agreement which provided terms for the termination of his employment including severance_pay equivalent to weeks of salary a prorated bonus for and continuing cobra healthcare coverage for months after the date of termination the severance agreement also incorporated by reference the secrecy agreement mr dulik had signed with byk-gulden in in exchange for these benefits mr dulik would agree to a number of terms including compliance with the secrecy agreement a release of all claims against nycomed arising out of his employment with the company and a nondisparagement clause in which he agreed to not make disparaging remarks about the company mr dulik did not wish to sign the severance agreement as proffered he retained the services of two law firms the wagner law group wagner law and farrell fritz p c farrell fritz to assist with negotiating the terms of this agreement on date mr dulik spoke with the vice president of human resources for nycomed and requested a number of modifications to the severance agreement including the following remove the provision incorporating by reference the secrecy agreement add a provision that he be able to disclose to prospective employers that he was covered by a restrictive covenant and add a provision that the nondisparagement clause be mutual during this conversation mr dulik also disagreed with nycomed’s position regarding the postemployment benefits that he would receive under the serp on date wagner law sent a letter on behalf of mr dulik to nycomed’s erisa fiduciary committee reasserting mr dulik’s position regarding his benefits under nycomed’s serp plan on date nycomed sent a letter to mr dulik’s attorney attaching the severance agreement and the secrecy agreement the letter from nycomed provided mr dulik with the following ultimatum i am writing to advise you that the company’s severance proposal only remains open until wednesday date pincite noon est after which it will be withdrawn thus if this office does not receive an original signature on the attached agreement by that date and time the company’s severance offer will be withdrawn but mr dulik will still be bound by all the terms and conditions of the agreement to which he is a party as well as all obligations under the company’s various policies and under statutory and common_law please be advised that in making this severance offer the company specifically does not concede mr dulik’s separation from nycomed was for reasons other than cause as defined under the nycomed us inc executive severance_pay plan or any other plan or program to which mr dulik is subject and expressly reserves all of its rights in that regard please note that the attached agreement is substantially the same version you indicated that your client was prepared to sign weeks ago when you stated that mr dulik was prepared to agree to all the terms the agreement except for the release of the serp claim this version requires mr dulik to release nycomed from any and all claims including but not limited to the serp claim he has raised and any other pension-related claims after consulting with his attorneys mr dulik signed the severance agreement attached to the letter and submitted it by the due_date of date on date mr dulik incorporated aed associates ii inc aed and caused it to elect treatment as an s_corporation mr dulik was the president and sole shareholder ii legal fees mr dulik paid wagner law a total of dollar_figure for legal services performed in according to wagner law’s billing reports the following legal services were performed for mr dulik in june july and august of research and review sec_409a regulations drafting argument for full benefits from serp plan consult with another attorney about the sec_409a matter telephone conference with nycomed regarding the status of severance negotiations and viability of sec_409a argument review letter from nycomed draft letter to nycomed review pension calculations and review draft severance agreement from nycomed the billing statements wagner law sent to mr dulik for services performed in june july and august of were according to their heading regarding defined benefit serp matters mr dulik paid farrell fritz a total of dollar_figure for legal services performed in according to farrell fritz’s billing reports the following legal services were performed for mr dulik during june and date review of severance agreement and related documents review of serp documentation telephone conferences and meetings to discuss severance agreement and serp documents with mr dulik review proposed revisions to severance agreement review final severance agreement offer from nycomed and meet with mr dulik regarding final severance agreement the billing statements farrell fritz sent to mr dulik for services performed in june and august of were according to their heading regarding the severance agreement during mr dulik paid a total of dollar_figure dollar_figure dollar_figure ' dollar_figure to wagner law and farrell fritz out of his personal bank account iii tax returns and notice_of_deficiency mr dulik timely prepared and filed for aed a form_1120s u s income_tax return for an s_corporation signed and dated date aed did not report any gross_receipts or sales and claimed a total of dollar_figure in deductions for expenses including a deduction of dollar_figure for legal and professional expenses resulting in a loss of dollar_figure petitioners timely filed a joint form_1040 u s individual_income_tax_return reporting the dollar_figure loss from aed on their schedule e supplemental income and loss petitioners reported total_tax of dollar_figure respondent disallowed the dollar_figure deduction for legal fees claimed as ordinary and necessary business_expenses relating to aed determining that the attorney’s fees related to mr dulik’s employment and should properly have been deducted on petitioners’ schedule a itemized_deductions petitioners timely filed a petition asserting that the legal fees represented business_expenses for aed because mr dulik retained the services of the attorneys so that he could continue to conduct his business and earn income consulting in the pharmaceutical industry i burden_of_proof discussion in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving that the determination is in error rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioners did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore petitioners bear the burden_of_proof see rule a ii legal fees petitioners assert that their legal fees are deductible as ordinary and necessary business_expenses relating to the activities of aed sec_162 provides the general_rule that a deduction is allowed for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business generally expenses not incurred in carrying_on_a_trade_or_business activity but in the production_or_collection_of_income are deductible only as miscellaneous_itemized_deductions on schedule a sec_67 and b miscellaneous_itemized_deductions are deductible only to the extent that the total of such deductions exceed sec_2 of the individual’s adjusted_gross_income sec_67 and b itemized_deductions may be limited under the overall limitations on itemized_deductions under sec_68 and may have an alternative_minimum_tax implication under sec_56 generally legal fees are deductible as an ordinary and necessary business_expense only if the matter with respect to which fees were incurred originated in the taxpayer’s trade_or_business and only if the claim is sufficiently connected to that trade_or_business the treatment does not depend on the consequences that might result from a win or loss of a legal claim see 372_us_39 kenton v commissioner tcmemo_2006_13 wl test v commissioner tcmemo_2000_362 wl aff’d 49_fedappx_96 9th cir in test v commissioner wl the taxpayer pursued legal claims related to her employment with the university of california san francisco ucsf as director of the center of prehospital research and training in part because she feared harm to her reputation which in turn would harm a business save-a-life systems sls that she operated independent of her position at ucsf while she was launching sls the taxpayer’s ucsf department became the subject of a state audit before a draft of the audit report was released publicly the san francisco examiner published several stories about the audit during this time the taxpayer retained counsel to respond to the negative publicity and attempted to prevent the public release of the draft of the audit report among other things the taxpayer claimed that she hired counsel primarily to maintain her professional reputation which was important to the success of sls relying on prior caselaw we held that we look to the origin of the claim rather than the consequences of the legal action id wl at because the claim originated with her employment at ucsf not with her operation of sls the legal fees could not be claimed as business deductions on schedule c but rather were properly claimed as miscellaneous_itemized_deductions on schedule a id at petitioners assert that after nycomed terminated mr dulik’s employment he was pursuing his business and seeking to work as an independent_contractor consulting for the pharmaceutical industry but because of the noncompete covenant of the secrecy agreement no one would hire him mr dulik testified that he signed the severance agreement because he would have had to forgo his severance_pay if he had not signed it mr dulik also testified that he did not incorporate aed until date because o riginally when i started the business it was going to be a schedule c proprietorship later in i formed a subchapter_s_corporation fearing legal issues could arise out of some of my activities 3see 372_us_39 ahadpour v commissioner tcmemo_2000_68 aff’d 32_fedappx_319 9th cir petitioners do not assert that the claim against nycomed was rooted in mr dulik’s consulting business instead they contend that the origin of the claim is nycomed’s restriction on mr dulik’s ability to work petitioners assert that mr dulik hired counsel solely to renegotiate the terms of the severance agreement so that he could operate a business as a consultant in the pharmaceutical industry mr dulik testified that but for his desire to work in the pharmaceutical industry he would have not hired counsel for example if he had wanted to work as a c p a for an accounting firm he would not have tried to negotiate the terms of the severance agreement although the terms of the severance agreement may have prevented mr dulik from operating a consulting business in the pharmaceutical industry we look to the origin of the claim not to the potential consequences of a win or loss in negotiating the terms of the severance agreement mr dulik’s claim arose from his status as a former employee of nycomed not from his consulting business he hired attorneys because he was trying to negotiate the terms of the severance 4petitioners assert that the noncompete covenant of the secrecy agreement was overly broad and in violation of new york state law in response to the question of why his counsel was also working on renegotiating his serp benefits mr dulik testified that the attorneys had devised a strategy to offer to exchange the full serp benefit which the attorneys were asserting that he was entitled to for the removal of the secrecy agreement agreement proffered in connection with the termination of his employment at nycomed see gilmore u s pincite kenton v commissioner wl at test v commissioner wl at we conclude that petitioners are not permitted to deduct the legal fees as ordinary and necessary business_expenses of mr dulik’s consulting business as a flowthrough from aed however petitioners are entitled to dollar_figure as a miscellaneous itemized_deduction on schedule a subject_to the limitations set forth supra see sec_56 sec_67 and b 5we further note that it would appear that mr dulik was not carrying_on_a_trade_or_business when the legal expenditures were made as required by sec_162 carrying_on_a_trade_or_business requires more than preparatory work such as initial research or solicitation of potential customers it requires that the business have actually commenced ordinarily expenses paid after a decision has been made to start a business but before the business commences are not deductible as ordinary and necessary business_expenses these preparatory expenses are capital see sec_162 sec_195 20_tc_511 christian v commissioner tcmemo_1995_12 wl at there is nothing in the record indicating that mr dulik commenced any business activity as a sole_proprietor nor is it clear to what extent if any aed conducted business activity after its incorporation 6petitioners provided substantiation for legal fees totaling dollar_figure and did not provide an explanation for the discrepancy of dollar_figure dollar_figure dollar_figure ' dollar_figure iii accuracy-related_penalty sec_6662 and b imposes an accuracy-related_penalty on any portion of an underpayment of federal_income_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations the term negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code and any failure to keep adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs negligence has also been defined as the failure to exercise due care or the failure to do what a reasonable person would do under the circumstances see 92_tc_1 aff’d 925_f2d_348 9th cir see also 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 under sec_7491 the commissioner bears the burden of production with regard to penalties see 116_tc_438 7the notice_of_deficiency reflected an increase in tax of dollar_figure petitioners’ return as filed reported total_tax of dollar_figure petitioners’ understatement of dollar_figure does not exceed dollar_figure which is the greater of of the tax required to be shown on the return for the taxable_year dollar_figure reported on return dollar_figure increase in tax ' dollar_figure tax required or dollar_figure therefore the understatement is not substantial see sec_6662 d a a respondent asserts the penalty only on the basis of negligence to meet that burden the commissioner must produce sufficient evidence to show that it is appropriate to impose the accuracy-related_penalty see id petitioners kept adequate_records providing bills from mr dulik’s legal counsel bank statements and other records which substantiated most of the amount claimed as a deduction for legal fees see sec_6662 sec_1_6662-3 income_tax regs respondent asserts that the accuracy-related_penalty is appropriate because petitioners are both c p a s we do not find that it is appropriate to impose the accuracy-related_penalty to the extent that it is attributable to petitioners’ deduction for legal fees for the reasons set forth infra application of the accuracy-related_penalty may be avoided with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion and the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer had reasonable_cause 8petitioners did not allege in their petition or at trial that the accuracy- related penalty at issue was not personally approved in writing by the immediate supervisor of the individual making the penalty determination sec_6751 that issue is therefore deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded cf lloyd v commissioner tcmemo_2017_60 at n deeming similarly conceded any sec_6751 challenge to assessable_penalties in a sec_6330 levy case and acted in good_faith depends upon the pertinent facts and circumstances of a particular case sec_1_6664-4 income_tax regs as previously discussed petitioners kept adequate_records to substantiate the legal fees further respondent determined and we conclude that petitioners are entitled to deduct their legal fees as an itemized_deduction subject_to applicable limitations thus the underpayment in this case is primarily attributable to the characterization of the claimed deduction for legal fees rather than disallowance of the deduction mr dulik testified about his understanding of the facts and law but for his consulting business he would not have hired counsel to negotiate the nycomed severance agreement and for that reason he believed that the legal fees could be deducted by the corporation and the deduction passed through to him the origin of the claim doctrine regarding treatment of this particular type of expense for legal fees is a technical area of law is fact intensive and required a reference to and analysis of caselaw as more fully discussed in this opinion under the circumstances of this case we conclude that petitioners had reasonable_cause and good_faith in their treatment of the deduction for legal fees see sec_6664 sec_1_6664-4 income_tax regs petitioners conceded that they failed to report taxable dividend income of dollar_figure petitioners did not provide an explanation for this failure or assert that they tried to determine the proper tax_liability we conclude that petitioners were negligent in their failure to report this taxable dividend income and did not establish that they had reasonable_cause and acted in good_faith under sec_6664 see sec_6662 allen v commissioner t c pincite neely v commissioner t c pincite sec_1_6662-3 income_tax regs we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
